                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

GERALD EDWIN ROBERSON                                                     PLAINTIFF
ADC #133738

VS.                                4:19-CV-00500-BRW

GRISHAM PHILLIPS, ET AL.                                                 DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 17th day of July, 2019.



                                          Billy Roy Wilson _________________
                                          UNITED STATES DISTRICT JUDGE
